DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 states “swept disc area” and then “disc swept area”, which is inconsistent terminology. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 states “at least two main propellers may be mounted to each side of the main wing”. It is unclear whether the limitation(s) following the phrase “may be” are part of the claimed invention. See MPEP § 2173.05(d).
Regarding claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaren et al (“McLaren”) (US 20190127061 A1).
For claim 1, McLaren discloses an aircraft (Figs. 1-9) defining longitudinal, lateral and vertical directions the aircraft comprising: a main wing (100) and a tail (102), each being pivotable about the lateral direction (pivot shown from Fig. 1-5); a plurality of main propellers (104-106) mounted to the main wing, and configured to pivot with the main wing (Fig. 1-5); at least one cruise propeller mounted to the tail (108), and configured to pivot with the tail; the main propellers defining a swept disc area (area defined by propeller size), and the main wing defines a wing area (area defined by wing size); but fails to discloses that a ratio of the disc swept area to the main wing area is between 1 and 2. 
McLaren’s aircraft does have a ratio of the disc swept area to the main wing area, but does not specify what this ratio is. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have this ratio be between 1 and 2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Additionally, such a modification would In re Rose, 105 USPQ 237 (CCPA 1955). One would have been motivated to make this change to meet the design requirements of the aircraft for thrust, lift, and weight depending on the aircraft mission criteria.
For claim 2, McLaren discloses an aircraft according to claim 1, but does not specify that the ratio of the disc swept area to the main wing area is between 1.5 and 2. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have this ratio be between 1.5 and 2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Additionally, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). One would have been motivated to make this change to meet the design requirements of the aircraft for thrust, lift, and weight depending on the aircraft mission criteria.
For claim 3, McLaren discloses an aircraft according to claim 1, but does not specify that the ratio of the disc swept area to the main wing area is between 1 and 1.5.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have this ratio be between 1 and 1.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Additionally, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). One would have been motivated to make this change to meet the design requirements of the aircraft for thrust, lift, and weight depending on the aircraft mission criteria.
For claim 4, McLaren discloses an aircraft according to claim 1, but does not specify that the ratio of the disc swept area to the main wing area is approximately 1.4.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have this ratio be 1.4, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Additionally, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). One would have been motivated to make this change to meet the design requirements of the aircraft for thrust, lift, and weight depending on the aircraft mission criteria.
For claim 6, McLaren discloses an aircraft according to claim 1, wherein the main wings comprise a span of less than 14 metres (Table 1, Span of Front Tiltwing ~7 meters).
For claim 8, McLaren discloses an aircraft according to claim 1, but fails to disclose that the main wing is configured such that the main wing has a lift coefficient of between 0.5 and 0.6 at cruise conditions.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the lift coefficient be between 0.5 and 0.6, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Additionally, one of ordinary skill in the art would have been motivated to make this modification to meet the design requirements of the aircraft lift depending on the aircraft mission criteria.
For claim 9, McLaren discloses an aircraft according to claim 1, wherein the aircraft has at least a first main propeller (Fig. 1, 106) mounted to a port side of the main wing (100) and a second propeller 106, other side) mounted to a starboard side of the main wing (100), and at least two main propellers may be mounted to each side of the main wing (there are at least two props 106 on each side).  

For claim 10, McLaren discloses an aircraft according to claim 1, wherein each of the main propellers is moveable between an operational position (Fig. 14A) and a stowed position (Fig. 14B).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaren in view of Kaplan (US 3184181 A).
For claim 5, McLaren discloses an aircraft according to claim 1, but fails to disclose that the main wing comprise one or more high lift devices, and the wing area is defined as the wing area with the high lift devices retracted.  
However, Kaplan teaches an aircraft (Fig. 1) with a tilting main wing and tail wherein the main wing comprise one or more high lift devices (Fig. 5, flaps 105), and the wing area is defined as the wing area with the high lift devices retracted (wing area is the wing area with the high lift devices retracted).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by McLaren by having the main wing comprise one or more high lift devices, and the wing area is defined as the wing area with the high lift devices retracted as disclosed by Kaplan. One of ordinary skill in the art would have been motivated to make this modification to selectively increase or decrease the lift provided by the wings for a given phase of flight.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaren in view of Karem (US 20090266942 A1)
For claim 7, McLaren discloses an aircraft according to claim 1, but fails to disclose that the main wing comprises an aspect ratio of between 10 and 15.
McLaren’s aircraft has an aspect ratio but does not specify what it is. However, Karem teaches an aircraft with tilt-rotors wherein the main wing comprises an aspect ratio of between 10 and 15 (Para 0028, “increase the wing aspect ratio (ratio of wing span to average wing chord) by 100% (5.5 to 11)”, 11 being between 10 and 15).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by McLaren by having the main wing comprise an aspect ratio of between 10 and 15 as disclosed by Karem, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Additionally, one of ordinary skill in the art would have been motivated to make this modification to meet the design requirements of the aircraft for lift, drag, and weight depending on the aircraft mission criteria.

Claims 1, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fredericks et al (“Fredericks”) (US 20160244158 A1).
For claim 1, Fredericks discloses an aircraft (100) defining longitudinal, lateral and vertical directions the aircraft comprising: a main wing (101a/b) and a tail (102a/b), each being pivotable about the lateral direction (pivot shown from Fig. 1-5); a plurality of main propellers (104-106) mounted to the main wing, and configured to pivot with the main wing (Fig. 5-7); at least one cruise propeller mounted to the tail (179), and configured to pivot with the tail; the main propellers defining a swept disc area (area defined by propeller size), and the main wing defines a wing area (area defined by wing size); but fails to discloses that a ratio of the disc swept area to the main wing area is between 1 and 2. 
In re Aller, 105 USPQ 233. Additionally, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). One would have been motivated to make this change to meet the design requirements of the aircraft for thrust, lift, and weight depending on the aircraft mission criteria.
For claim 11, Fredericks discloses an aircraft according to claim 1 wherein the aircraft comprises one or more electric motors (138, 140, 146, 150, 136, 171, 172, 173, 174, and 180) configured to drive one or more of the propellers (152, 142, 144, 148, 134, 175, 176, 177, 178, and 179).  
For claim 12, Fredericks discloses an aircraft according to claim 11, wherein an electric power source configured to provide electrical power for the electric motors comprises an electric power storage device such as a chemical battery or a capacitor (Para 0030, “A second electrical source may be battery packs”).  
For claim 13, Fredericks discloses an aircraft according to claim 11, wherein the electric power source comprises an internal combustion engine and an internal combustion engine driven electrical generator (Para 0030, “A first source may be a primary electrical source comprised of generators driven by internal combustion engines”).  

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fredericks in view of Giannini et al (“Giannini”) (US 20170203839 A1).
For claim 14, Fredericks discloses an aircraft according to claim 13, wherein the internal combustion engine comprises a gas turbine engine.
However, Giannini teaches an aircraft with tilt wings wherein the internal combustion engine comprises a gas turbine engine (Para 0074, “Suitable engines 112 include, for example, turbo shaft and turbine engines. A turbo shaft engine refers to a gas turbine engine that is optimized to produce shaft power”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Fredericks by the internal combustion engine comprises a gas turbine engine as disclosed by Giannini. One of ordinary skill in the art would have been motivated to make this modification since it would have been a simple substation of one known element (generic internal combustion engine) for another (gas turbine engine) to obtain predictable results (using an engine to drive an electrical generator).
For claim 15, Fredericks as modified discloses an aircraft according to claim 14, wherein the aircraft comprises a single gas turbine engine configured to drive one or more electric generators, with the single gas turbine engine being configured to provide electric power to a plurality of electric motors (Giannini, Para 0061, “alternating current (AC) motor-driven ducted fans, which receive AC power from one or more turbine-driven generators”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        




/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642